Citation Nr: 0205062	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  98-07 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether the decision to reduce the disability rating for 
thrombophlebitis of the left leg from 60 percent to 30 
percent disabling, effective from July 1, 1998, was proper.

2.  Entitlement to service connection for right leg 
thrombophlebitis.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service connected 
disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from August 1955 to June 1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefits sought on appeal.

The Board notes that in December 2001, the veteran testified 
at a hearing before the undersigned Member of the Board, via 
video teleconferencing techniques.  At that hearing, he 
included argument in support of his claim for service 
connection for myocardial infarction, as secondary to his 
service-connected left leg thrombophlebitis.  The Board notes 
that that issue has not been certified for appeal, and the 
Board is without jurisdiction to consider that issue at this 
time.  However, the Board draws the RO's attention to the 
veteran's arguments made at the hearing in support of that 
issue.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  In an April 1958 rating decision, the veteran was awarded 
service connection for thrombophlebitis, left leg, residual 
of post phlebitic syndrome, rated as 30 percent disabling 
from July 1, 1957; in a May 1991 rating decision, the 
disability rating was increased to 60 percent disabling, 
effective from March 18, 1991.

3.  In an April 1998 rating decision, the RO formalized a 
proposed reduction in the rating for thrombophlebitis of the 
left leg, residual of post-phlebitic syndrome, from 60 
percent to 30 percent, effective from July 1, 1998, based on 
findings in a March 1997 private medical statement, an April 
1997 letter from the veteran's employer, and a June 1997 VA 
examination report. 

4. The evidence at the time of the April 1998 RO decision to 
reduce the veteran's disability rating for thrombophlebitis 
of the left leg, residual of post-phlebitic syndrome, did not 
reflect an actual change in the disability, and did not 
reflect improvement in ability to function under ordinary 
conditions of life and work.

5.  The medical evidence does not establish that any current 
disability of the right lower extremity is causally related 
to an incident of the veteran's active service, or to his 
service-connected left lower extremity disability.

6.  Service connection is presently in effect for 
thrombophlebitis of the left leg with residual post-phlebitic 
syndrome, rated as 60 percent disabling, pursuant to this 
decision.

7.  The veteran has a high school education; his past work 
experience includes positions as a carpenter; he maintains 
that he became too disabled to work in March 1997.

8.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment.  



CONCLUSIONS OF LAW

1.  The reduction in the disability rating for 
thrombophlebitis of the left leg from 60 percent to 30 
percent disabling, effective from July 1, 1998, was not 
proper, and a 60 percent rating is restored.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.344, 
4.1, 4.2, 4.10, 4.13, 4.104, Diagnostic Code 7121 (2001); 
38 C.F.R. § 4.104, Diagnostic Code 7121 (1997).

2.  Right leg thrombophlebitis was not incurred in or 
aggravated by active military service, and is not proximately 
due to service-connected thrombophlebitis of the left leg.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.303, 3.310 (2001).

3.  The criteria for entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16, 4.18 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that the rating 
for his service connected thrombophlebitis of the left leg 
should not have been reduced from 60 percent to 30 percent 
disabling.  He also maintains that service connection is 
warranted for his right leg thrombophlebitis.  Finally, he 
claims that he is unable to work as a result of his pains in 
his legs and swelling.  

As a preliminary matter, the Board notes that during the 
pendency of this appeal, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 ("VCAA") was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Both the VCAA and the implementing regulations are applicable 
in the present case, and will be collectively referred to as 
"the VCAA." 

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, for reasons discussed below.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is not prejudice to the appellant).

In that regard, the veteran has been notified of the evidence 
needed to substantiate his claims, as reflected by rating 
decisions of record, statements of the case, and supplemental 
statements of the case.  38 U.S.C.A. § 5103.  For example, in 
an April 1998 rating decision and a May 1998 statement of the 
case, the RO explained the reasons for reducing his 
disability rating for his left leg disability, and provided 
the veteran with notice of pertinent regulations.  In a May 
1998 rating decision and a December 1998 supplemental 
statement of the case, the RO explained the reasons for 
denying his claim for service connection for thrombophlebitis 
of the right lower extremity.  Finally, in a January 1998 
rating decision and a February 1998 statement of the case, 
the RO explained the reasons for denying his claim for TDIU.

Additionally, the record contains the veteran's service 
medical records, numerous private treatment records, VA 
treatment records, statements from the veteran's former 
employer, statements from the veteran's daughter, and 
statements from the veteran.  The veteran testified at a 
hearing held at the RO in July 1998.  He also presented 
testimony at a hearing held before the undersigned Member of 
the Board, via video conferencing techniques, in December 
2001.  The veteran has been offered many opportunities to 
submit additional evidence, and to identify evidence he would 
like the RO to assist him in obtaining.  The record reflects 
that the RO made numerous requests to obtain the veteran's 
records from the Social Security Administration (SSA).  In 
July 2000, the SSA forwarded copies of medical records, but 
they were duplicates of records already in the veteran's 
claims file.  The Board is not aware of any outstanding 
relevant records that should be requested before proceeding 
with this appeal.  38 U.S.C.A. § 5103A.  

Finally, the Board notes that the veteran has been afforded 
several VA examinations, including an examination for 
arteries in June 1997, a general medical examination in June 
1997, a arteries examination in January 1999, and a heart 
examination in May 2000.  The Board has reviewed those 
examinations in conjunction with other medical evidence of 
record and is satisfied that there is sufficient medical 
evidence to proceed with this appeal, and further examination 
or medical opinion is not necessary at this time.  

In light of the foregoing, the Board is satisfied that the 
requirements under the VCAA regarding notice and duty to 
assist have been met, and no further development is needed 
prior to proceeding with appellate disposition.  

In the December 2001 hearing, the veteran indicated that 
upon submission of two letters, which his representative was 
mailing, his case was "fully well to where I think that it 
should be."  The Board notes that those letters were 
received by the BVA later that same month, along with a 
waiver of RO consideration of that evidence.  The regulation 
in effect in December 2001, 38 C.F.R. § 20.1304(c) (2001), 
required that any additional evidence submitted by the 
appellant and accepted by the Board be referred to the RO 
for review and preparation of a supplemental statement of 
the case, unless this procedural right was waived in writing 
or at a hearing, as the appellant did in this case.  That 
regulation was subsequently amended, and the waiver 
provision eliminated, effective February 22, 2002.  See 67 
Fed. Reg. 3,099 (Jan. 23, 2002).  As such, the evidence 
submitted in this case may be considered by the Board in 
this appeal without further referral to the RO.  

I.  Rating Reduction.

The veteran disagrees with the reduction to his disability 
rating for his service-connected left leg thrombophlebitis.  
A review of the record reveals that the veteran was 
originally awarded service connection for left leg 
thrombophlebitis, residual of post phlebitic syndrome, in an 
April 1958 rating decision, at which time a 30 percent rating 
was assigned, effective from July 1957.  In a May 1991 rating 
decision, the RO increased the disability rating to 60 
percent, effective from March 18, 1991.

In a January 1998 rating decision, the RO proposed to reduce 
the disability rating for the veteran's left leg 
thrombophlebitis, from 60 percent to 30 percent disabling.  
That decision was based on recent medical evidence of record, 
which the RO found reflected an improvement in his 
disability.  The RO also noted that there had been a change 
in the regulations for evaluating thrombophlebitis, but 
indicated that this change was not the reason for the 
proposed rating reduction.  By rating decision dated in April 
1998, the RO implemented the proposed reduction, and the 
veteran's disability rating was reduced from 60 percent to 30 
percent, effective July 1998.  The veteran disagreed with 
that reduction, and initiated this appeal.  A statement 
received in March 1999 from the veteran's daughter, a 
registered nurse, indicates that the veteran's condition 
developed in service, and has deteriorated over time such 
that the veteran is unable to work.  

According to the law, in order for VA to reduce certain 
service-connected disability ratings which have continued for 
5 years or more at the same level, the requirements of 
38 C.F.R. § 3.344(a) and (b) must be satisfied, such that 
there must be evidence of material improvement that is 
reasonably certain to be maintained, and if there is any 
doubt, the rating in effect will continue.  The duration of a 
rating is measured from the effective date assigned that 
rating until the effective date of the actual reduction.  See 
Brown v. Brown, 5 Vet. App. 413, 418 (1993). 

Under 38 C.F.R. § 3.344(a), it is essential that the entire 
record of examinations and the medical-industrial history be 
reviewed to ascertain whether the recent examination is full 
and complete, including all special examinations indicated as 
a result of general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases which 
become comparatively symptom free after prolonged rest, e.g. 
residuals of phlebitis, will not be reduced on examinations 
reflecting the results of bed rest.  Moreover, though 
material improvement in the physical condition is clearly 
reflected the rating agency will consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
38 C.F.R. § 3.344(a).  If doubt remains, after according due 
consideration to all the evidence developed by the several 
items discussed in 38 C.F.R. § 3.344(a), the rating agency 
will continue the rating in effect, citing the former 
diagnosis with the new diagnosis in parentheses, pending 
reexamination at a later date.  38 C.F.R. § 3.344(b).

The United States Court of Appeals for Veterans Claims (known 
as United States Court of Veterans Appeals, prior to March 1, 
1999) (hereinafter, "the Court") has held in Brown, that 
based on 38 C.F.R. § 4.13, in any rating reduction case it 
must be ascertained, based upon a review of the entire 
recorded history of the condition, whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations.  See Brown, 5 Vet. App. at 420-421.  
Additionally, in any rating reduction case not only must it 
be determined that an improvement in a disability has 
actually occurred, but that such improvement reflects 
improvement in ability to function under ordinary conditions 
of life and work.  Id., see 38 C.F.R. §§ 4.2, 4.10.  

A claim as to whether a rating reduction was proper "must be 
resolved in the veteran's favor unless 'the Board concludes 
that a fair preponderance of evidence weighs against the 
claim.'"  Brown, 5 Vet. App. at 421, (citing Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1990)).  The Board emphasizes 
that a rating reduction case focuses on the propriety of a 
rating reduction, and is not the same as an increased rating 
issue.  Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  

When implementing a rating reduction, the RO must comply with 
certain procedural requirements.  Pursuant to 38 C.F.R. § 
3.105(e), a rating decision must be issued that informs the 
veteran of the proposed reduction, that the veteran has 60 
days to present evidence showing why the reduction should not 
be implemented, and that the veteran may request a hearing.  
The Board finds that the foregoing requirements were 
satisfied in this case, in that the RO issued a rating 
decision in January 1998 informing the veteran of the 
proposed reduction.  Attached to that rating decision was a 
cover letter dated that same month explaining to the veteran 
that he had 60 days to submit additional evidence, and that 
he could request a personal hearing.  

The veteran's disability picture prior to the reduction in 
rating was as follows.  A May 1984 private medical statement 
from Said Shehata, M.D., indicates that the veteran had been 
admitted to Wood County Hospital in May 1983, due to 
bilateral thrombophlebitis with post phlebitic syndrome in 
both legs and ankles.  Testing revealed bilateral active deep 
vein thrombosis.  The veteran was treated with Coumadin, 
bedrest, elevation, and compresses.  He markedly improved, 
and was discharged.  In follow-up visits in April and May 
1984, the veteran's legs were described as "better" and he 
was doing well.  He wore support stockings constantly.

In June 1984, the veteran underwent a VA examination and was 
diagnosed with thrombophlebitis, left leg, with post 
phlebitic syndrome.  He was also diagnosed with varicose 
veins with stasis dermatitis.  The examiner indicated that 
the veteran had a history of thrombophlebitis of the left leg 
in 1956, and in the right leg 10 years ago.  He also noted 
varicose veins in both legs, for the past 20 or more years.  
The veteran was noted to have episodes of swelling, pain and 
ulcer for the medial aspect of the ankles of the legs.  There 
was no history of surgery.  The veteran was currently taking 
Coumadin.  The left leg appeared swollen and warmer than the 
right leg.  There was a leathery appearance in the medial 
aspect of the left ankle.  Varicose veins were dilated and 
saccular on both legs, below the knees.  The left leg 
measured an inch larger than the right leg, in an area above 
the ankles.  

In light of the foregoing evidence, in a July 1984 rating 
decision, the RO increased the disability rating for the 
veteran's left leg thrombophlebitis from 30 percent to 60 
percent disabling, effective from January 11, 1983.   

A June 1984 statement from Dr. Shehata indicates that there 
had been no new developments regarding the veteran's left 
ankle ulceration and post-phlebitic syndrome.  A September 
1986 VA examination report contains a diagnosis of chronic 
thrombophlebitis, left leg.  The examiner described the 
veteran as having "off and on" healing of an ulcer in the 
medial aspect, associated with swelling, edema, tenderness, 
and burning.  The veteran was still taking Coumadin.  There 
was brownish discoloration in the left foot, but there was no 
current edema, swelling, or tenderness.  In an October 1986 
rating decision, the RO reduced the disability rating from 60 
percent to 30 percent.  

In March 1991, the veteran filed a claim for an increased 
rating for his left leg disability.  A March 1991 statement 
from Dr. Shehata indicates that the veteran was known to have 
chronic thrombophlebitis with bilateral varicose veins and 
incompetent superficial venous valves of both lower 
extremities since 1978.  The veteran had to recently stop his 
medication for some dental work, and this complicated the 
recurrence of his thrombophlebitis.  An April 1991 VA 
examination report shows that the veteran's left leg 
manifested swelling, stasis dermatitis on the ankle that was 
described as blackish in discoloration, and a stasis ulcer.  
There was tenderness on squeezing the calf muscles, although 
Homans' sign was negative.  Varicose veins were noted.  The 
diagnosis was recurrent deep vein thrombosis of the left leg 
with post phlebitic syndrome.  The examiner noted that the 
veteran had been hospitalized twice a year for the last 12 
years, and he was taking Coumadin.  In light of the 
foregoing, in a May 1991 rating decision the RO increased the 
disability rating for the veteran's left leg thrombophlebitis 
from 30 percent to 60 percent disabling, effective from March 
18, 1991.  

A March 1997 statement from Dr. Shehata indicates that he had 
treated the veteran for many years, and the veteran suffered 
from advanced venous stasis in both lower extremities, 
secondary to chronic thrombophlebitis.  It was also noted 
that the veteran suffers from mild peripheral arterial 
insufficiency.  

A letter submitted by the veteran's employer in April 1997, 
indicated that the veteran had worked for him for the past 
year, but they had decided it was best for him to retire due 
to his bad knees.  

In June 1997, the veteran underwent two VA examinations.  In 
a general medical examination, it was noted that the veteran 
had a history of varicose veins in both lower legs with 
recurrent thrombophlebitis.  He was currently on Coumadin.  
There was no dermatosis except for brownish skin pigmentation 
on both feet.  Examination of both lower legs revealed 
varicose veins in the median aspect, with secondary vascular 
changes and brownish pigmentation on both feet.  There was no 
phlebitis found on examination.  

In a June 1997 VA arteries examination, the veteran 
complained of pain in his calf muscle after prolonged 
walking, as well as lower leg muscle cramps, especially at 
night.  Physical examination revealed varicose veins on both 
lower extremities.  There was no superficial phlebitis, no 
tenderness, and no edema.  The skin was warm to touch.  There 
was brownish skin pigmentation on both feet.  There was no 
dermatosis or ulcer.  The skin on both feet was darker than 
the leg.  Peripheral pulsations were normal.  There was 
incompetent valve of the greater saphenous and the 
possibility of incompetent perforators.  The veteran was able 
to ambulate well.  The diagnosis was varicose veins both 
lower legs with secondary vascular skin changes on both feet, 
as well as a history of thrombophlebitis, with none found on 
examination.  

In light of the foregoing, specifically the March 1997 
statement from Dr. Shehata, the April 1997 statement from the 
veteran's employer, and the June 1997 VA examination reports, 
in a January 1998 rating decision, the RO proposed reducing 
the veteran's disability rating for his left leg 
thrombophlebitis from 60 percent to 30 percent disabling, 
effective from July 1, 1998.  The veteran submitted a 
statement disagreeing with the proposed reduction, but he did 
not submit any additional evidence, or request a hearing.  In 
an April 1998 rating decision, the RO implemented the 
proposed reduction.  

As noted earlier in this decision, the rating criteria for 
evaluating post-phlebitic syndrome were amended, effective 
January 12, 1998.  Prior to January 1998, the veteran's 
disability was rated under 38 C.F.R. § 4.104, Diagnostic Code 
7121 (1997), which set forth the rating criteria for 
phlebitis or thrombophlebitis, unilateral, with obliteration 
of deep return circulation, including traumatic conditions.  
A 30 percent rating was assigned for persistent swelling of 
leg or thigh, increased on standing or walking 1 or 2 hours, 
readily relieved by recumbency; moderate discoloration, 
pigmentation and cyanosis or persistent swelling of arm or 
forearm, increased in the dependent position; moderate 
discoloration, pigmentation or cyanosis.  A 60 percent rating 
required persistent swelling, subsiding only very slightly 
and incompletely with recumbency elevation with pigmentation 
cyanosis, eczema or ulceration.  38 C.F.R. § 4.104, 
Diagnostic Code 7121 (1997).

According to the regulations currently in effect, post-
phlebitic syndrome of any etiology is assigned a 20 percent 
rating if there is persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent rating is assigned for 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating is 
assigned for persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  
38 C.F.R. § 4.104, Diagnostic Code 7121 (2001).  

The Board notes that as the veteran's claim for an increased 
rating was initiated prior to the amendments noted above, the 
Board is required to consider both versions of the rating 
criteria, and apply the result most favorable to the veteran.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In the 
present case, the Board finds that irrespective of which 
version the rating criteria are considered, the rating 
reduction was improper, and the 60 percent rating should be 
restored, for reasons discussed below. 

The Board has reviewed the veteran's entire medical history 
with respect to his service-connected thrombophlebitis of the 
left leg, as summarized above.  See 38 C.F.R. § 4.1; Brown, 5 
Vet. App. at 421-421, citing Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  The Board concludes that the June 1997 
VA examination was full and complete, in that it contained a 
review of the veteran's medical history, as well as current 
findings and opinions.  However, the Board is unable to find 
that evidence present at the time of the April 1998 rating 
reduction reflected an actual improvement in the veteran's 
thrombophlebitis of the left leg, such that a rating 
reduction from 60 percent to 30 percent was warranted.  

In that regard, reviewing the veteran's medical history for 
his left leg thrombophlebitis, it appears that his disability 
has fluctuated in severity over time.  Although at the time 
of the June 1997 VA examination there were no current 
findings of phlebitis, tenderness, edema, or current 
thrombophlebitis, his past medical history includes moments 
in which he did not have the foregoing symptoms, as well as 
other times in which his symptoms worsened.  Notably, an 
April 1991 VA examination report indicated that the veteran 
had been in and out of the hospital over the past 12 years 
for treatment of his post-phlebitic syndrome.  While there 
appears to have been a gap in available treatment records 
between 1991 and 1997, at the time of the April 1998 rating 
reduction decision, the Board notes that the evidence relied 
upon by the RO to reduce the veteran's rating is not so 
persuasive such that it supports a finding that the veteran's 
condition had actually improved.  

The March 1997 statement from Dr. Shehata, which the RO 
considered in its decision to reduce the veteran's disability 
rating, merely states that the veteran had advanced venous 
stasis secondary to his chronic thrombophlebitis.  That 
statement did not include current clinical findings, and as 
such, is not sufficient to support a rating reduction.  
Likewise, the April 1997 statement from the veteran's 
employer indicated that the veteran was going to retire due 
to bad knees.  There is no reference to the veteran's service 
connected left leg disorder alone, and as such, that 
statement is too general to use as support for a rating 
reduction.

The RO's April 1998 decision to reduce the veteran's 
disability rating appears to have been based primarily on the 
June 1997 VA examination report, which reflected mild 
symptomatology at that time.  Nevertheless, the Board 
emphasizes that in rating reduction cases, the focus is on 
whether the evidence reflects an actual change in the 
disability.  See Brown, 5 Vet. App. at 420-421.  
Additionally, any improvement found in the disability must be 
shown to reflect improvement in ability to function under 
ordinary conditions of life and work.  Id.  In the present 
case, the Board is not convinced by the evidence associated 
with the file at the time of the April 1998 rating reduction 
reflected an actual change in disability, and an improvement 
in the ability to function under ordinary conditions of life 
and work.  In fact, the fact that the veteran stopped working 
around that time due to complaints of pain in his legs 
actually contradicts any finding that his condition had 
improved.  

The Court has held that a claim as to whether a rating 
reduction was proper "must be resolved in the veteran's 
favor unless 'the Board concludes that a fair preponderance 
of evidence weighs against the claim.'"  Brown, 5 Vet. App. 
at 421, (citing Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1990)).  In the present case, for the reasons outlined 
above, the Board finds that a doubt remains as to whether the 
veteran's condition at the time of the April 1998 rating 
reduction had actually improved.  As such, the Board will 
resolve the doubt in the veteran's favor.  In short, the 
Board concludes that the April 1998 rating reduction was 
improper, and a 60 percent disability rating for 
thrombophlebitis of the left leg is restored.

II.  Service Connection.

The veteran claims entitlement to service connection for 
right leg thrombophlebitis.  In a statement received in March 
1998, the veteran maintains that his peripheral vascular 
disease is not one-sided, but involves all his lower 
extremity vessels.  He claims that severe and advanced venous 
stasis in both of the lower extremities is secondary to his 
chronic thrombophlebitis, which has been a chronic condition 
since his discharge from service.  

In a July 1998 hearing held at the RO, the veteran testified 
that beginning about 15-18 years prior to the hearing, he 
began experiencing pain in his right leg.  He stated that no 
doctor had ever told him that his right leg disorder was due 
to his left leg disorder, although he believed the two 
conditions were related.  The veteran indicated that while in 
service, he never had any problems with his right leg.  He 
maintained that his problems developed years after that.  The 
veteran stated that he wore a stocking on his right leg.

In a December 2001 hearing before the undersigned Member of 
the Board, the veteran testified that during service he was 
in the hospital for one month, in Germany, at which time they 
found out that his right leg was "swelling" and had pain.  
Specifically, the veteran stated that in 1956, when he was in 
Frankfurt, Germany, they found pain, swelling, and possible 
thrombosis of his right leg.  

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or diseased contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Generally, to qualify for service connection, the veteran 
must prove existence of a disability, and one that has 
resulted from a disease or injury that occurred in the line 
of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 
(Fed. Cir. 2001).  Secondary service connection may be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310.  Secondary service connection includes instances in 
which an established service-connected disorder results in 
additional disability of another condition by means of 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Where the determinative issue in a service connection claim 
involves a medical diagnosis, competent medical evidence is 
required.  This burden cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The Board has thoroughly reviewed the evidence of record, but 
finds that the preponderance of the evidence is against a 
claim for service connection for right leg thrombophlebitis, 
either as directly related to service, or as secondary to the 
veteran's service-connected left leg thrombophlebitis.  A 
review of the veteran's service medical records contains 
numerous entries of complaints and treatment pertaining to 
the left leg.  The Board notes that in the July 1998 hearing 
held at the RO, the veteran testified that he never had any 
problems with his right leg in service.  However, at the 
December 2001 hearing before the undersigned, the veteran 
testified that in 1956, when he was in Frankfurt, Germany, he 
was found to have pain, swelling, and possible thrombosis of 
his right leg.  

The Board has carefully reviewed the veteran's service 
medical records.  A record dated in September 1956, from 
Frankfurt, indicates that the veteran was seen with pain in 
his left thigh and calf, which was so severe that he had to 
walk with his left leg in 45 degrees flexion at the knee.  It 
was noted that he came into the office limping on his right 
leg, holding the left leg flexed.  The concluding diagnosis 
was conversion reaction, manifested by hypoesthesia, stocking 
type, left leg, muscular pain.  There was no indication of a 
right leg disorder. 

The service medical records also contain a December 1956 x-
ray report, which includes instructions to x-ray the pelvis, 
right thigh and leg.  However, the x-ray results were for the 
left proximal femur, and were negative.  Clinical notes dated 
around the time of that x-ray indicate that the veteran was 
complaining of pain in his left leg, and he was instructed to 
elevate the left lower extremity.  There are no indications 
of complaints of right leg pain or diagnosis of a right leg 
disorder.  Rather, it appears that the entry for the right 
leg on the x-ray report was intended to be the left leg, 
which is the part that was x-rayed.  The Board notes that the 
record contains a few instances where the right leg was 
mentioned rather than the left leg.  For example, in a 
November 1957 rating decision, the RO discussed the evidence 
of treatment for a left leg disability in service, and then 
awarded service connection for a right leg disability.  This 
error was noticed, and corrected in an April 1958 rating 
decision to reflect service connection for a left leg 
disability.    

Following service separation, the record is essentially 
negative for any evidence of a right leg disorder until the 
late 1970s.  A March 1978 VA record indicates that the 
veteran was hospitalized for superficial thrombophlebitis.  
The veteran reported noticing the onset of venous disease in 
1959, and he described subsequent episodes of phlebitis to 
his right leg.  He reported recent pain and tenderness to his 
left lower extremity.  Physical examination was described as 
"entirely negative with exception of examination of the left 
lower extremity," which manifested a tender cord consistent 
with the left greater saphenous vein.  There was no 
ulceration.  He was admitted to the hospital, placed on 
bedrest, and his extremities elevated.  He was fitted with 
Jobst hose.  The examiner indicated that it was difficult to 
distinguish between old and new thrombosis.  

In another VA record dated in March 1978, a VA examiner 
indicated that in 1975 the veteran presented with complaints 
of pain in his right leg for the past two weeks, with a 
red/brown streak running up from the leg into the thigh.  It 
was found that he had bilateral incompetent saphenous veins, 
with tenderness and discoloration along the right leg.  The 
diagnosis was bilateral incomplete saphenous veins, and 
chronic thrombophlebitis of the right leg.  

A May 1983 private medical record from Wood County Hospital 
reflects that the veteran presented with a chief complaint of 
eczematization and pigmentation of both ankles.  The 
impression was post-phlebitic syndrome, bilaterally.  In a 
June 1984 VA examination, the examiner indicated that the 
veteran had a history of thrombophlebitis of the left leg in 
1956, and in the right leg 10 years ago.  He also noted 
varicose veins in both legs, for the past 20 or more years.  
In an April 1991 VA examination report, the veteran gave a 
history of deep vein thrombosis of the right leg since 1964.

A March 1991 statement from Dr. Shehata indicates that the 
veteran was known to have chronic thrombophlebitis with 
bilateral varicose veins and incompetent superficial venous 
valves of both lower extremities since 1978.  A December 1998 
statement from Dr. Shehata reveals that imaging done on his 
lower extremities in November 1998 showed bilateral chronic 
thrombophlebitis with partial recanalization.  A January 1999 
VA examination report contains a diagnosis of chronic 
thrombophlebitis, with residual of post-phlebitic syndrome.  
There was also a diagnosis of varicose veins in the left 
lower leg, and isolated varicose vein in the medial right 
lower leg.  A January 1999 private medical record from Ralph 
C. Whalen, M.D. contains an impression of chronic status post 
bilateral deep vein thrombosis, as well as post phlebitic 
extremities, bilaterally.  

Overall, the medical evidence of record indicates that over 
the years the veteran was primarily treated for 
thrombophlebitis of the left leg, although he did have some 
treatment for thrombophlebitis of the right leg.  However, 
the earliest documented diagnosis of right leg 
thrombophlebitis is in 1975.  This evidence is consistent 
with subsequent reports of medical history provided by the 
veteran in examinations.  For example, in a June 1984 VA 
examination, the examiner indicated that the veteran had a 
history of thrombophlebitis of the left leg in 1956, and in 
the right leg 10 years ago, which would have been 
approximately 1974.  Although in an April 1991 VA examination 
report, the veteran gave a history of deep vein thrombosis of 
the right leg since 1964, the Board notes that the June 1984 
VA examination report recorded a 20 year history of bilateral 
varicose veins.  The Board finds no medical evidence of 
record indicating that the veteran's right leg 
thrombophlebitis was incurred during active service.  While 
the veteran states in his December 2001 hearing that he had 
right leg problems during service, the evidence, as discussed 
above, simply does not support that argument, in that there 
is no medical evidence of a right leg disorder during 
service.  Moreover, there is no medical evidence of a causal 
relationship between any current right leg disorder and an 
incident of the veteran's active service.  To the extent that 
the veteran claims that his right leg disorder began in 
service, he does not appear to have any medical expertise or 
training, and as such, he is not competent to provide 
evidence of a medical diagnosis or etiology.  See Espiritu, 2 
Vet. App. at 494-95 (laypersons may be competent to provide 
an "eye-witness account of a veteran's visible symptoms," 
but they are not capable of offering evidence that requires 
medical knowledge).

As to the veteran's contentions that his right leg disorder 
is proximately due to his left leg disorder, there is no 
medical evidence to this effect.  The veteran testified at 
his July 1998 hearing that no doctor has told him that his 
right leg disorder is due to his left leg disability.  While 
the Board does not question the veteran's beliefs that the 
disorder of his right lower extremity is related to his left 
lower extremity disorder, his statements do not constitute a 
medical diagnosis or medical theory of causation.  See 
Espiritu, supra.  In the absence of a medical opinion 
indicating that the right leg disorder was proximately due to 
the service-connected left leg disorder, there is no basis 
for an award of service connection on principles of secondary 
service connection.  

In short, the Board finds that the preponderance of the 
evidence is against a claim for service connection for a 
right leg disorder, either on a direct basis, or as secondary 
to the veteran's service-connected left leg disability, and 
the appeal is denied.  The Board has considered the 
applicability of the benefit of the doubt doctrine, but as 
the evidence is not in relative equipoise, that doctrine does 
not provide for a favorable outcome in this appeal.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).  

III.  TDIU.

The veteran claims that his service-connected left leg 
thrombophlebitis has adversely interfered with his 
employability, and as such, he seeks entitlement to a TDIU.  

According to the law, entitlement to a TDIU requires the 
presence of an impairment so severe that it is impossible for 
the average person to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities provided that:  1) if there is only one 
disability, this disability shall be ratable at 60 percent or 
more; and 2) if there are two or more disabilities, at least 
one disability shall be ratable at 40 percent or more, and 
there must be sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. 
§ 4.16(a).  A total disability rating may also be assigned 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) 
for veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).  

In the present case, service connection is presently in 
effect for thrombophlebitis of the left leg with residual 
post-phlebitic syndrome, rated as 60 percent disabling, 
pursuant to this decision.  The veteran has no other service 
connected disabilities.  As the veteran's disability is rated 
as 60 percent disabling, the question in this appeal is 
whether his service-connected disability alone renders him 
unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).

The veteran's claim for entitlement to TDIU was received in 
April 1997.  The veteran indicated that he has a high school 
education.  His past work experience includes positions as a 
carpenter.  He maintains that he became too disabled to work 
in March 1997.  

Along with the veteran's claim for TDIU, he submitted a March 
1997 statement from Dr. Shehata, which indicates that the 
combination of the veteran's venous stasis and chronic 
thrombophlebitis in both lower extremities rendered him 
totally disabled due to the fact that he could not stay on 
his feet or work on his legs for any number of hours.  The 
veteran also submitted a statement from his former employer, 
who indicated that the veteran had been employed by him for 
the prior 12 months.  The employer stated that the veteran 
came to his office in March, and discussed resuming work in 
the Spring.  However, the employer indicated that due to the 
veteran's bad knees, it was agreed that the best thing for 
the veteran was to retire, as the veteran felt he would be 
unable to perform his duties as a foreman for the company.

In a July 1998 RO hearing, the veteran stated that he was 
retired, but he used to do construction work and carpentry.  
The veteran indicated that his work was quite painful, and he 
had to quit.

In January 1999, an undated private medical statement was 
received from Brent C. DeVries, D.O.  He indicated that the 
veteran had been a patient of his for treatment of coronary 
artery disease and left ventricular dysfunction.  He stated 
"I certainly agree with him being permanently disabled due 
to his numerous heart conditions."  

In a statement received from the veteran's daughter, a 
registered nurse, in March 1999, she indicates that the 
veteran's condition has deteriorated over time such that he 
is unable to work.  She submitted another statement in 
September 1999, indicating that the veteran has suffered two 
myocardial infarctions, which were complications secondary to 
his chronic phlebitis and varicosities, "which has thus 
rendered him unable to work."  

At a December 2001 hearing before the undersigned, the 
veteran testified that at his last job he was a 
superintendent for bridge building.  He stated that he was 
strictly a superintendent overseeing everyone who worked 
there.  As such, he indicated that he did quite a bit of 
walking, but very little lifting with his arms or back.  
Nevertheless, he indicated that walking would create ulcers 
on his ankle bones, which would seep.  He wore supporting 
stockings on his legs all day.  The veteran stated that 
doctors wanted him to find employment where he could sit or 
put his legs up, and it was based on doctor recommendations 
that he quit his job.  The veteran indicated that the main 
problem that caused him to stop working was pain in his legs 
and swelling.

Finally, in a November 2001 statement from Andrew J. Seiwert, 
M.D., he states that as is common with post phlebitic 
syndromes, the veteran's ability to stand for prolonged 
periods of time is severely restricted due to the intractable 
pressure, swelling, and pain this condition creates.  As 
such, Dr. Seiwert states that the veteran "should be 
considered partially disabled from this standpoint."

The Board has reviewed all the evidence of record, and 
particular consideration has been given to the evidence 
pertaining to the veteran's employability.  However, the 
Board finds that the preponderance of the evidence is against 
an award of TDIU at this time, as the evidence of record 
indicates that non-service connected disorders contribute to 
the veteran's unemployability.  As noted earlier, the veteran 
satisfies the percentage requirements for an award of TDIU, 
in that he has a single service-connected disability, rated 
as 60 percent disabling pursuant to this decision.  However, 
a review of the evidence, as indicated above, does not 
reflect that his service-connected left leg disability is the 
sole cause of his inability to secure and follow a 
substantially gainful occupation.  

Significantly, the opinion from Brent C. DeVries, D.O. 
indicates that the veteran's heart disorders have rendered 
him permanently disabled.  Moreover, the March 1997 statement 
from Dr. Shehata indicates that the combination of the 
veteran's venous stasis and chronic thrombophlebitis in both 
lower extremities, rendered him totally disabled due to the 
fact that he could not stay on his feet or work on his legs 
for any number of hours.  Dr. Shehata did not focus on the 
veteran's service-connected left leg, but indicated that both 
the veteran's lower extremities were contributing to his work 
impairment.  In fact, the veteran's daughter, in a September 
1999 statement, indicated that the veteran's myocardial 
infarctions have rendered him unable to work.  While she 
claims that the veteran's myocardial infarctions are 
secondary to his thrombophlebitis, service connection is not 
presently in effect for a heart disorder.  Finally, although 
Dr. Seiwert states that the veteran is "partially disabled" 
from deep vein thrombosis, he does not indicate that the 
veteran's service-connected left leg disability is rendering 
him unemployable.  

The requirements for TDIU are clear that in addition to 
meeting certain percentage levels, the evidence must show 
that an individual is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(a).  In the present 
case, while the veteran may have a 60 percent disability 
rating for a single disability, and while he arguably may be 
unable to follow a substantially gainful occupation, the 
evidence does not indicate that his service-connected left 
leg disability alone causes impairment in his employability.  
Rather, he has other nonservice-connected disorders 
contributing to his unemployability.  As such, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran is unemployable due to his service-
connected disability, and the appeal is denied.  The Board 
has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veteran's claim for a total rating; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is inapplicable.  See Gilbert, 1 Vet. App. at 55-56.



ORDER

The reduction in the disability rating for thrombophlebitis 
of the left leg from 60 percent to 30 percent disabling, 
effective from July 1, 1998, was not proper, and a 60 percent 
rating is restored.
 
Service connection for right leg thrombophlebitis, to include 
as secondary to service-connected thrombophlebitis of the 
left leg, is denied. 

Entitlement to a total disability rating based on individual 
unemployability is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

